     Case 2:19-cv-02289-KJM-CKD Document 16 Filed 04/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   IRVIN REYES,                                          No. 2:19-cv-02289-KJM-CKD PS
12                         Plaintiff,
13             v.                                          ORDER
14   KAISER PERMANENTE, et al.,
15                         Defendants.
16

17             Plaintiff filed the present action on November 12, 2019, and the court subsequently set a

18   Status (Pretrial Scheduling) Conference for April 22, 2020. (ECF No. 6). The parties were

19   ordered to file status reports addressing various matters related to the status and scheduling of this

20   case not later than fourteen days prior to this conference. (Id.) The court later vacated the

21   hearing pursuant to Local Rule 230(g) but instructed the parties that the status reports still needed

22   to be filed pursuant to the prior order of the court. (ECF No. 15.) While no defendant has

23   appeared in this matter,1 plaintiff has failed to file the required status report.2

24             The court has considered whether this action should be dismissed at this juncture for

25
     1
26    Plaintiff did file a notice with the court that the summons was executed on defendant(s). (ECF
     No. 11.) Plaintiff is advised to review Federal Rule of Civil Procedure 4 regarding service of
27   process.

28   2
         Plaintiff has, however, filed other various letters in this matter.
                                                          1
     Case 2:19-cv-02289-KJM-CKD Document 16 Filed 04/27/20 Page 2 of 2

 1   failure to prosecute and failure to follow court orders. However, in light of plaintiff’s pro se

 2   status, and the court’s desire to resolve the action on the merits, the court first attempts lesser

 3   sanctions by issuing an order to show cause.

 4             Accordingly, IT IS HEREBY ORDERED that:

 5             1.       Within 21 days of the date of this order, plaintiff shall show cause in writing why

 6             this action should not be dismissed with prejudice pursuant to Federal Rule of Civil

 7             Procedure 41(b) based on plaintiff’s failure to comply with the court’s orders and failure

 8             to prosecute this case.

 9             2.       Failure to timely comply with the terms of this order will result in a

10             recommendation that this action be dismissed with prejudice pursuant to Federal Rule of

11             Civil Procedure 41(b).

12   Dated: April 27, 2020
                                                          _____________________________________
13
                                                          CAROLYN K. DELANEY
14                                                        UNITED STATES MAGISTRATE JUDGE

15

16   16.reyes.2289osc

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
